Citation Nr: 1145784	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for trochanteric bursitis, right hip, as secondary to service-connected postoperative residuals, right knee partial medial meniscectomy with arthritis. 

2. Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease, lumbosacral spine, as secondary to service-connected postoperative residuals, right knee partial medial meniscectomy with arthritis. 

3. Whether new and material evidence has been received to reopen a claim for service connection for sclerosis, bilateral sacroiliac joints, as secondary to service-connected postoperative residuals, right knee partial medial meniscectomy with arthritis. 

4. Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability, as secondary to service-connected postoperative residuals, right knee partial medial meniscectomy with arthritis. 
5. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle disability, as secondary to service-connected postoperative residuals, right knee partial medial meniscectomy with arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 5, 1977 to December 15, 1977 with the Marine Corps Reserves, and then from July 12, 1979 to July 29, 1979.  There were subsequent intermittent periods of ACDUTRA through 1982.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2009, the Veteran provided copies of additional private treatment records, accompanied by a waiver of RO initial consideration, which the Board accepts into the record. See 38 C.F.R. § 20.800, 20.1304(a) (2011). 

The Board is reopening the claim for service connection for a left hip disability.  The underlying claim on the merits, as well as the issue of service connection for a right hip disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. Through an unappealed May 1986 rating decision, the RO denied the Veteran's original claim for service connection for a back condition as secondary to a service-connected right knee condition.

2. By a February 2002 rating decision, the RO denied a petition to reopen service connection for a back condition (now classified as degenerative disc disease, lumbosacral spine), as secondary to service-connected right knee partial medial meniscectomy with arthritis. The RO also denied original claims for service connection for sclerosis of the bilateral sacroiliac joints, a left hip disability and a bilateral ankle disability, each as secondary to the right knee disorder. The Veteran did not timely perfect an appeal to the Board of the foregoing denial of benefits.

3. Since the February 2002 denial of service connection for a left hip disability, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.

4. Regarding the remaining aforementioned matters from the February 2002 RO rating decision, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claims.


CONCLUSIONS OF LAW

1. The February 2002 RO rating decision which denied a petition to reopen service connection for degenerative disc disease, lumbosacral spine, as well as original claims for service connection for sclerosis of the bilateral sacroiliac joints, a left hip disability and a bilateral ankle disability, each as secondary to service-connected right knee partial medial meniscectomy with arthritis, became final on the merits. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.104(a), 20.200, 20.202 (2011).

2. New and material evidence has been received to reopen the previously denied claim for service connection for a left hip disability. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3. New and material evidence has not been received to reopen the previously denied claims for service connection for sclerosis of the bilateral sacroiliac joints, degenerative disc disease of the lumbosacral spine and a bilateral ankle disability. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen service connection for a left hip disability, the Board is granting the petition to reopen, and remanding the underlying claim on the merits for further evidentiary development. Hence,              a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Meanwhile, as to the remaining claims, through the VCAA notice correspondence dated from October 2004 through January 2009, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, the January 2009 notice letter provided a claim-specific definition of "new and material" evidence required to substantiate the Veteran's petitions to reopen.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the October 2004 and April 2005 VCAA notice correspondence was issued prior to the October 2006 RO rating decision adjudicating the Veteran's claims, and therefore comported with the standard for timely notice. The January 2009 VCAA notice         in contrast, technically did not meet this standard. However, the Veteran has had an opportunity to respond to the relevant VCAA notice in advance of the most recent October 2009 Supplemental Statement of the Case (SSOC) readjudicating the claims. There is no indication of any further available evidence or information to be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining VA outpatient records and private treatment records from several sources. There was no duty to provide a VA Compensation and Pension examination involving the claims currently being decided by             the Board, inasmuch as these issues involve petitions to reopen previously denied matters. See 38 C.F.R. § 3.159(c). In support of his claims, the Veteran provided additional private treatment records. He declined the opportunity to testify at a hearing. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 







Background and Analysis

Left Hip Disability 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

Under a theory of secondary service connection, a claim for service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R.         § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at               38 C.F.R. § 3.310(b).

The RO in a February 2002 rating decision denied the Veteran's original claim for service connection for left hip disability, as secondary to a service-connected right knee disorder. The RO observed at that time that none of the medical evidence within the claims folder showed any diagnosed disability involving the left hip. Consequently, the RO denied the Veteran's claim for lack of indication of the disability claimed. The Veteran filed a timely Notice of Disagreement (NOD) with the RO's February 2002 rating decision. When the RO thereafter issued a Statement of the Case (SOC), however, the Veteran did not then file a timely VA Form 9 (Substantive Appeal) as the final step necessary to perfect his appeal to the Board. Hence, the RO's February 2002 rating decision became final and binding on its merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996). 

In this instance, the basis for the former denial of the Veteran's claim for service connection for a left hip disability was the absence of any evidence of the condition claimed. Under VA law, the first criterion to establish service connection is competent evidence of a current disability Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski,      2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

Since then, however, additional evidence has been made of record which tends to establish the likelihood of some current disability of the left hip, namely, a September 2006 VA outpatient treatment record in which the Veteran reported, amongst other conditions, a history of left hip pain. The diagnosis was in relevant part "degenerative joint disease of the bilateral knee and hip." Ideally, there would also have manifested some objective study accompanying a diagnosis of this scope, preferably x-ray evidence of degenerative arthritis. That notwithstanding, at the reopening stage of analysis, the credibility and probative weight of the new evidence that is reviewed is to be presumed. It follows that the Board now has before it competent medical evidence in support of a present diagnosis of left hip pathology, the element of the Veteran's claim that was previously deficient at the time of the original denial. 

In summary, evidence that is both "new" and "material" has been received. Accordingly, the Board concludes that the criteria for reopening a claim for service connection for a left hip disability are met. See 38 U.S.C.A. § 5108; 38 C.F.R.            § 3.156. The readjudication and disposition of this claim is deferred pending ordering of the evidentiary development being requested below. 

Bilateral Ankle Disability 

The RO's February 2002 rating decision denied the Veteran's original claim for service connection for a bilateral ankle disability, as secondary to a service-connected right knee disorder. The decision indicated that none of the medical evidence on file identified any diagnosed disability involving the bilateral ankles. The RO denied the Veteran's claim for lack of evidence of the disability claimed. As previously explained, the Veteran did not properly file a perfected appeal to       the Board given the lack of a timely VA Form 9. Thus, the RO's February 2002 rating decision became final and binding. See U.S.C.A. § 7105; 38 C.F.R.              §§ 3.104(a), 20.200, 20.202.

The operative grounds for denial of the Veteran's original claim was the lack of a finding of a qualifying bilateral ankle disability. Upon review of the additional evidence associated with the claims file since then, there is no further evidence of the claimed disorder. Consideration of the VA outpatient treatment records, as well as private treatment records both submitted directly by the Veteran and obtained by VA on his behalf does not reveal any plausible indication of a disorder of the bilateral ankles. The Veteran did undergo a September 2009 VA Compensation and Pension examination, but this was only in reference to a claimed right hip disorder. Meanwhile, there is no indication of any outstanding VA or private medical records that would pose a reasonable likelihood of demonstrating the existence of a present condition involving the bilateral ankles. It moreover warrants mention that at no point has the Veteran described himself in significant detail any present pathology involving the bilateral ankles. 

Accordingly, in the absence of any new evidence substantiating the key element of a current medical diagnosis, the Board must conclude that the criteria upon which to reopen the claim for service connection for a bilateral ankle disability have not been met. New and material evidence has not been received to reopen the previously denied claim. As the criteria for new and material evidence to reopen service connection for a bilaterally ankle disability have not been met, the benefit-of-      the-doubt doctrine does not apply, and the petition to reopen must be denied.                 See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Degenerative Disc Disease, Lumbosacral Spine

Through a May 1986 rating decision, the RO denied the Veteran's original claim  for service connection for a back condition, as secondary to a right knee disorder.         The stated rationale for that decision was that although the Veteran was shown to have sprained his back, this was an acute and transitory condition that soon resolved, rather than a chronic condition with a potential medical relationship to existing service-connected disability. The RO further indicated that the Veteran had been diagnosed in 1983 with spina bifida occulta, which was a constitutional and developmental abnormality of the sacral spine rather than having any connection to the existing right knee disorder. The RO denied service connection on this basis, and the Veteran did not appeal.

Thereafter, in its February 2002 rating decision the RO denied a petition to reopen service connection for a back condition, this time characterized as degenerative disc disease of the lumbosacral spine. The RO observed that there were some new treatment records which continued to show the Veteran with symptoms and diagnosis of degenerative disc disease involving the lumbosacral spine. However, these records did not indicate that the condition claimed was the result of a service-connected right knee disorder, particularly in light of numerous reports showing no abnormality in the Veteran's gait. There also was no indication of any causal link between the condition claimed and active military service. Thus, the RO denied the petition to reopen. 

Regarding the claimed disability, the Board will consider the evidence of record since the February 2002 rating decision, as this constituted the last final denial of the claim. See generally, Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

The grounds upon which the RO has thus far denied the Veteran's claim is that there is no competent evidence indicating or suggesting that a lumbosacral spine disorder is etiologically related to a right knee disorder. This includes any indication that the underlying service-connected right knee disorder has initially caused, or is otherwise chronically aggravating the claimed lumbosacral spine disorder.  (Another reason cited as the basis for denial was lack of a causal linkage to active military service; however, the Veteran is not seeking to reopen his claim on the basis of a theory of direct service connection.)

Upon comprehensive consideration of the evidence received since February 2002, the Board is of a similar opinion, which is that there is continued indication of treatment for back disorder, but nothing to demonstrate a causal connection between back problems and a right knee disorder. 

The April 2004 correspondence of Dr. R.G.S., a private physician, reflects the overall conclusion that "I do not think [the Veteran] has any medical impairment related to any service-connected injuries to his hips, back, or left knee."                   The treatment summary did note that the Veteran's MRI demonstrated degenerative disease at L5-S1. This treatment record as a result in its entirety reflects some pathology present. Notably, however, it does not indicate any causal linkage between that condition and the Veteran's right knee.

Reviewing other private treatment records received in connection with the Veteran's petition to reopen, the August 2004 report of Dr. M.J.C. indicates back pain with occasional numbness and radiation into the right leg. Here, however, there is nothing upon which to ascertain that the right knee condition is causing back problems. If anything, the record supports an opposite conclusion regarding the impact upon the right lower extremity, but nothing supporting secondary service connection in this instance.

Similarly, a September 2004 treatment summary from Dr. R.S.C. reflects an impression of lumbar degenerative disc disease with disc bulging and radicular pain in the lower extremities, though it is absent any mention that right knee symptomatology was the cause or a contributing factor. 

Records of VA outpatient treatment meanwhile also denote reported lower back pain, without identifying the cause as being in any manner related to the right knee disorder. 

As indicated, moreover, the Veteran's September 2009 VA examination did not reference in any manner the symptomatology of, or for that matter likely cause of a back condition. 

To the extent the Veteran's on his own contends that his back condition is causally related to a right condition, he does not provide this allegation in any substantial new detail, whether based upon medical history, or his own competent observation of symptomatology manifested. See, e.g., Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006) (noting that the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence).

There is therefore no new evidence substantiating a likely causal relationship between lumbosacral spine and right knee disorders. As the criteria for new and material evidence to reopen service connection for degenerative disc disease of the lumbosacral spine have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Sclerosis, Bilateral Sacroiliac Joints 

In the February 2002 rating decision the RO denied a petition to reopen 
service connection for sclerosis, both sacroiliac joints. The RO reasoned that there was nothing to demonstrate that the condition claimed was the result of a service-connected right knee disorder, or of an incident of active military service. Thus, the RO denied the petition to reopen. 

In support of his current petition to reopen, the Veteran again premises his claim upon a theory of secondary service connection, that sclerosis of both sacroiliac joints is etiologically related to his service-connected right knee disorder.         Having reviewed the record, the Board does not find any new evidence to support this conclusion. In particular, the VA and private treatment records, as well as the September 2009 VA examination report, are entirely devoid mention of a condition involving sclerosis of the sacroiliac joints, much less of evidence demonstrating that this condition is associated with a right knee disorder. There is also nothing presented within the Veteran's assertions to substantiate the likelihood of such a causal relationship, or otherwise warranting further case development in this regard. 

Accordingly, new and material evidence not having been received, the petition to reopen service connection for sclerosis of both sacroiliac joints is being denied.






ORDER

New and material evidence having been received, the petition to reopen a claim for service connection for a left hip disability, as secondary to service-connected postoperative residuals, right knee partial medial meniscectomy with arthritis,         is granted. 

The petition to reopen service connection for a bilateral ankle disability, as secondary to service-connected postoperative residuals, right knee partial medial meniscectomy with arthritis, is denied. 

The petition to reopen service connection for degenerative disc disease, lumbosacral spine, as secondary to service-connected postoperative residuals, right knee partial medial meniscectomy with arthritis, is denied. 

The petition to reopen service connection for sclerosis, bilateral sacroiliac joints, as secondary to service-connected postoperative residuals, right knee partial medial meniscectomy with arthritis, is denied. 
















REMAND

The Board is remanding the underlying claim for service connection for a left hip disability for de novo (on the merits) consideration and readjudication. Further development of this claim is deemed necessary, as well as the remaining matter of a petition to reopen service connection for trochanteric bursitis of the right hip.

The Veteran provided in December 2009 a medical authorization form (VA Form 21-4142) requesting that the RO obtain private treatment records regarding right and left hip conditions. As the RO has not yet secured these records, an attempt must be made to acquire them. See 38 C.F.R. § 3.159(c)(1) (pertaining to the development procedures for obtaining records not in the custody of a Federal department or agency). 

Moreover, the Board finds it would be useful to have a medical opinion addressing whether the Veteran's current left hip signs and symptomatology are in any manner etiologically related to his service-connected right knee condition. A supplemental opinion from the September 2009 VA examiner will be requested for this purpose. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should take appropriate measures to obtain treatment records for the Veteran's right and left hip disorders from Dr. S.G. of Louisville, Kentucky, pursuant to his December 2009 medical authorization form. If the search for the identified records is unsuccessful, the RO/AMC must notify the Veteran and his representative of this in accordance with 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2. The RO/AMC should then return the claims folder to the VA examiner who conducted the VA examination of September 2009, and request a supplemental opinion.        All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then opine as to whether the Veteran's current left hip disability is at least as likely as not (50 percent or greater probability) secondarily related to the service-connected right knee partial medial meniscectomy with arthritis. The examiner should consider whether the right knee condition was the initial cause of left hip disability, as well as whether the right knee condition has chronically aggravated the left hip disability. (Chronic aggravation for this purpose is defined as a permanent worsening of the nonservice-connected disability not otherwise attributable to the natural disease process). 

Provided that the September 2009 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim for service connection for a left hip disability, and petition to reopen service connection for trochanteric bursitis of the right hip, in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to        the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


